Exhibit KINDER MORGAN MANAGEMENT, LLC KINDER MORGAN G.P., INC. OFFICERS' CERTIFICATE PURSUANT TO SECTION Each of the undersigned, Kimberly A. Dang and David D. Kinder, the Vice President and Chief Financial Officer and the Vice President and Treasurer, respectively, of (i) Kinder Morgan Management, LLC (the "Company"), a Delaware limited liability company and the delegate of Kinder Morgan G.P., Inc. and (ii) Kinder Morgan G.P., Inc., a Delaware corporation and the general partner of Kinder Morgan Energy Partners, L.P., a Delaware limited partnership (the "Partnership"), on behalf of the Partnership, does hereby establish the terms of a series of senior debt Securities of the Partnership under the Indenture relating to senior debt Securities, dated as of January 31, 2003 (the "Indenture"), between the Partnership and U.S. Bank National Association, as successor trustee to Wachovia Bank, National Association (the "Trustee"), pursuant to resolutions adopted by the Board of Directors of the Company, or a committee thereof, on July 16, 2008 and September 11, 2009 and in accordance with Section 301 of the Indenture, as follows: 1.The titles of the Securities shall be "5.80% Senior Notes due 2021" (the "2021 Notes") and "6.50% Senior Notes due 2039" (the "2039 Notes," and together with the 2021 Notes, the "Notes"); 2.The aggregate principal amounts of the 2021 Notes and the 2039 Notes which initially may be authenticated and delivered under the Indenture shall be limited to a maximum of $400,000,000 and $600,000,000, respectively, except for Notes authenticated and delivered upon registration of transfer of, or in exchange for, or in lieu of, other Notes pursuant to the terms of the Indenture, and except that any additional principal amount of the Notes may be issued in the future without the consent of Holders of the Notes so long as such additional principal amount of Notes are authenticated as required by the Indenture; 3.The Notes shall be issued on September 16, 2009; the principal of the 2021 Notes shall be payable on March 1, 2021, and the principal of the 2039 Notes shall be payable on September 1, 2039; the Notes will not be entitled to the benefit of a sinking fund; 4.The 2021 Notes shall bear interest at the rate of 5.80% per annum and the 2039 Notes shall bear interest at the rate of 6.50% per annum, in each case which interest shall accrue from September 16, 2009, or from the most recent Interest Payment Date to which interest has been paid or duly provided for, which dates shall be March 1 and September 1 of each year, and such interest shall be payable semi-annually in arrears on March 1 and September 1 of each year, commencing March 1, 2010, to holders of record at the close of business on the February 15 or August 15, respectively, next preceding each such Interest Payment Date; 5.The principal of, premium, if any, and interest on, the Notes of each series shall be payable at the office or agency of the Partnership maintained for that purpose in the Borough of Manhattan, New York, New York; provided, however, that at the option of the Partnership, payment of interest may be made from such office in the Borough of Manhattan, New York, New York by check mailed to the address of the person entitled thereto as such address shall appear in the Security Register. If at any time there shall be no such office or agency in the Borough of Manhattan, New York, New York, where the Notes may be presented or surrendered for payment, the Partnership shall forthwith designate and maintain such an office or agency in the Borough of Manhattan, New York, New York, in order that the Notes shall at all times be payable in the Borough of Manhattan, New York, New York.The Partnership hereby initially designates the Corporate Trust Office of the Trustee in the Borough of Manhattan, New York, New York, as one such office or agency; 6.U.S.
